Citation Nr: 0839580	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which denied the veteran's claim of 
entitlement to service connection for Hepatitis C.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.  At the hearing, the veteran 
submitted evidence directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's Hepatitis C is attributable to his period of active 
duty military service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Hepatitis C.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in May 2005, July 2005 
and March 2006.  These letters appear to be adequate.  The 
Board need not, however, discuss in detail the sufficiency of 
the VCAA notice letters in light of the fact that the Board 
is granting the claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.  

Standard of review 

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran currently has 
Hepatitis C, as evidenced in a September 2005 VA fee-based 
examination (QTC report), and in multiple private treatment 
records.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), in-service disease or 
injury, in 1974, during service, the veteran was diagnosed 
with "acute viral hepatitis, type A, Australian antigen 
negative, not drug related."  See a June 26, 1974 clinical 
narrative summary.   

However, during the September 2005 QTC examination, the 
veteran tested pertinently negative for Hepatitis A and B 
antibodies.  See the September 2005 QTC examination report, 
page 2.  Identical results were obtained from a subsequent 
test conducted in December 2005.  See Dr. B.A.W.'s December 
2, 2005 laboratory report.  Based on these test results, and 
after a review of the veteran's entire medical history, a 
third physician, Dr. A.M.H., concluded that the veteran's 
Hepatitis C was misdiagnosed in service as hepatitis A.  Dr. 
A.M.H. wrote:  

No serologic tests for hepatitis A were obtained, as 
they were not available at the time.  However, 
subsequent tests in 2005 and 2006 were negative for IgM 
and total (includes IgG) hepatitis A virus (HAV) 
antibodies . . . HAV IgM is a marker of the acute phase 
of hepatitis A and disappears in a few weeks or months.  
On the other hand, HAV IgG remains for many decades or 
indefinitely after exposure or successful infection.  
The negative total hepatitis A antibody (HAV-AB total) 
tests in 2005, and 2006 . . . indicate that [the 
veteran] did not have hepatitis A in the past, and that 
the acute episode of hepatitis for which he was 
confirmed in the Reynolds Army Hospital in 1974 was 
erroneously diagnosed.  [Emphasis added by the Board].

See Dr. A.M.H's August 21, 2007 letter on behalf of the 
veteran.  

A December 20, 2005 letter from Dr. B.A.W. also indicates 
that "There is no evidence that [the veteran] has ever had 
Hepatitis A."  See the December 20, 2005 letter from Dr. 
B.A.W.   

Dr. A.M.H concluded that because the veteran tested negative 
for Australia antigen in 1974, the veteran also did not have 
Hepatitis B.  See Dr. A.M.H's August 21, 2007 letter on 
behalf of the veteran; see also the September 2005 QTC 
examination [finding negative results for Hepatitis B surface 
antigen and Hepatitis B core antibody.]  Dr. A.M.H. noted 
that because the diagnosis "Hepatitis C" did not exist 
during the veteran's time in service, most Hepatitis cases 
labeled non-A or non-B at the time actually turned out to be 
Hepatitis C.  See Dr. A.M.H's August 21, 2007 letter on 
behalf of the veteran.  Dr. A.M.H. also noted that "acute 
cases of hepatitis, especially those who develop jaundice, 
tend to resolve spontaneously, but may relapse and progress 
to chronicity."

Accordingly, the medical evidence indicates that the veteran 
was misdiagnosed in 1974, and what was interpreted at the 
time to be Hepatitis A was likely Hepatitis C. Dr. A.M.H's 
conclusions are highly probative as they are based on an 
evaluation of the veteran's entire medical history.  Further, 
there is no recent medical evidence on the record that 
contradicts his findings.  Hickson element (2) is therefore 
satisfied.  

 With respect to Hickson element (3), medical nexus, the 
Board finds that a relationship does exist between the 
veteran's Hepatitis C and his military service.  Of record is 
the above-mentioned letter from Dr. A.M.H., who specifically 
stated, "[B]ased on more recent tests . . . the probability 
is moderately high that [the veteran] acquired his hepatitis 
C while on active military duty."  Additionally, Dr. A.M.H. 
opined that the veteran's in-service dental surgery [which 
the veteran claims was under non-sterile conditions] was the 
most likely route of infection.  See Dr. A.M.H's August 21, 
2007 letter on behalf of the veteran; see also the August 
2008 hearing transcript, pages 17 and 18.  There are no 
medical opinions to the contrary.

Accordingly, Hickson element (3), and thus all elements, have 
been met, and service connection for Hepatitis C is 
warranted.


ORDER

Service connection for Hepatitis C is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


